          Case 5:20-cv-03194-SAC Document 9 Filed 11/04/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DELANO EUGENE HALL,

               Plaintiff,

               v.                                           CASE NO. 20-3194-SAC

STATE OF KANSAS,
et. al,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Winfield Correctional Facility in Winfield, Kansas (“WCF”). The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 4.) On September 11, 2020, the

Court entered a Memorandum and Order and Order to Show Cause (Doc. 5) (“MOSC”), granting

Plaintiff an opportunity to show cause why his Complaint should not be dismissed or to file a

proper amended complaint to cure the deficiencies set forth in the MOSC. This matter is before

the Court for screening Plaintiff’s Amended Complaint (Doc. 6).          The Court’s screening

standards are set forth in detail in the Court’s MOSC.

       Plaintiff alleged in his Complaint that he was wrongfully convicted and Defendants

“falsely arrested [him] on April 18, 2013, for an imaginary crime, prosecuted [him], and

convicted [him] of rape, sodomy, aggravated battery, and kidnapping with no evidence.”

Plaintiff alleges that his conviction was “reversed and dismissed” on March 17, 2017, and he

gave thirty-three and a half years back to the state of Kansas. In his Complaint, Plaintiff named

as Defendants: the State of Kansas; Shannon Wilson, Sedgwick County District Attorney’s

Office; Sara J. Oldrige, Wichita Police Department; and Tricia Tiede, Wichita Police



                                                1
          Case 5:20-cv-03194-SAC Document 9 Filed 11/04/20 Page 2 of 6




Department. Plaintiff sought 2.5 million dollars in punitive damages.

       The Court found in the MOSC that the State of Kansas and its agencies are absolutely

immune from suits for money damages under the Eleventh Amendment, and because Plaintiff

has neither made a specific claim against the State of Kansas nor shown any waiver of immunity

from suit, he must show cause why this defendant should not be dismissed from this action. The

Court also found that Plaintiff’s claims against the county prosecutor fail on the ground of

prosecutorial immunity. Prosecutors are absolutely immune from liability for damages in actions

asserted against them for actions taken “in initiating a prosecution and in presenting the State’s

case.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Plaintiff’s claims concerning his criminal

case fall squarely within the prosecutorial function.

       The Court also found in the MOSC that to the extent Plaintiff challenges the validity of

his sentence in his state criminal case, his federal claim must be presented in habeas corpus.

“[A] § 1983 action is a proper remedy for a state prisoner who is making a constitutional

challenge to the conditions of his prison life, but not to the fact or length of his custody.” Preiser

v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). The Court has also informed Plaintiff

in his previous case that his attempts to attack his conviction and sentence must be brought in a

habeas action. See Hall v. Frieden, Case No. 14-3171-SAC-DJW (D. Kan.) (Doc. 11, at 5).

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477

(1994). If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck,

the United States Supreme Court held that when a state prisoner seeks damages in a § 1983



                                                  2
          Case 5:20-cv-03194-SAC Document 9 Filed 11/04/20 Page 3 of 6




action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Id. at 487. In Heck, the Supreme Court held that a § 1983 damages claim that necessarily

implicates the validity of the plaintiff’s conviction or sentence is not cognizable unless and until

the conviction or sentence is overturned, either on appeal, in a collateral proceeding, or by

executive order. Id. at 486–87.

       The Court noted in the MOSC that Plaintiff alleges that his conviction was “reversed and

dismissed” on March 17, 2017. The Court found that Plaintiff’s case was remanded, his charges

based on the same incident were amended, and he pled guilty to the amended charges. This

situation is distinguishable from a case where the charges were dismissed and plaintiff entered a

plea agreement on unrelated charges. Cf. Butler v. Compton, 482 F.3d 1277, 1281 (10th Cir.

2007) (“Mr. Butler’s conviction on unrelated charges may not form the basis for the application

of Heck where there is no challenge to that conviction in Mr. Butler’s § 1983 action.”). Plaintiff

in this case is seeking damages for the time he was detained and incarcerated. However, Plaintiff

was detained based on the incident for which he was ultimately convicted. See Wilkins v. City of

Tempe, No. CV 09-00752-PHX-MHM, 2010 WL 94116, at *3 (D. Ariz. Jan. 6, 2010)

(distinguishing Butler and finding that “[t]he fact that the crimes which Plaintiff ultimately plead

guilty to were not the ones with which he was originally charged is irrelevant; his conviction,

unlike the one in Butler, arises out of the same incident that led to the original charges”). If this

Court were to find that Plaintiff was entitled to damages for being detained and incarcerated, the

invalidity of his criminal convictions would be necessarily implicated. See Wingo v. Mullins,

No. 09-CV-445-GKF-TLW, 2009 WL 4404278, at *2 (N.D. Okla. Nov. 25, 2009) (“To the


                                                 3
          Case 5:20-cv-03194-SAC Document 9 Filed 11/04/20 Page 4 of 6




extent Plaintiff claims that the conduct of Defendants . . . destroyed his business, the Court

concludes that any damage to Plaintiff’s business which arose prior to his convictions is

‘inextricably intertwined’ with the allegations resulting in his conviction.”) (citation omitted).

“The Court finds Plaintiff has failed to demonstrate that he suffered an actual compensable injury

unrelated to his conviction and imprisonment which would survive the holding of Heck.” Id.

       In his Amended Complaint, Plaintiff argues that he is actually innocent, that he was

harmed by a forced plea, and that he was wrongfully convicted by perjurious testimony and

illegal violations of evidence tampering. (Doc. 6, at 22.) Plaintiff’s arguments center around the

evidence presented at his criminal trial, including testimony and phone records. Plaintiff still

seeks 2.5 million dollars in damages for wrongful conviction.

       Despite the findings in the Court’s MOSC regarding the immunities enjoyed by the State

of Kansas and the prosecutor, Plaintiff continues to name them as Defendants. He has also

added as a defendant the complaining witness, Nancy Fantroy. A complaining witness likewise

enjoys immunities. “[A]ll witnesses enjoy absolute immunity from civil liability under § 1983

for their testimony in a prior trial.” Hunt v. Bennett, 17 F.3d 1263 (10th Cir. 1994) (citing

Briscoe v. LaHue, 460 U.S. 325 (1983)).

       Plaintiff was informed in his prior suit that Fantroy is not a proper defendant. See Hall v.

Fantroy, Case No. 17-3067-SAC-DJW (D. Kan.) (Doc. 7, at 3–4) (finding that Defendant

Fantroy does not act under color of state law for purposes of § 1983), (Doc. 9, at 2–3) (finding

that Fantroy was not acting under color of state law and citing Camick v. Wattley, No. 13–2362–

JAR–JPO, 2014 WL 1343274, at *2 (D. Kan. April 4, 2014) (finding a private citizen “does not

engage in state action simply by availing herself of a state procedure,” and acts of reporting theft

and providing information to State authorities are insufficient to establish state action) and Meeks



                                                 4
             Case 5:20-cv-03194-SAC Document 9 Filed 11/04/20 Page 5 of 6




v. Community America Credit Union, No. 12–3108–SAC, 2014 WL 644982, at *1 (D. Kan.

Feb. 19, 2014) (finding that “neither reporting a crime to law enforcement authorities nor acting

as a witness to criminal activity by other than a ‘state actor’ amounts to a cognizable claim under

§ 1983.”).

       Plaintiff alleges that his state criminal case was “reversed and dismissed” on March 17,

2017. The Court has found that to be an inaccurate description of his state criminal proceedings.

However, even if that were the case, he did not file this case until July 20, 2020. The statute of

limitations applicable to § 1983 actions is determined from looking at the appropriate state

statute of limitations and tolling principles. See Hardin v. Straub, 490 U.S. 536, 539 (1989).

“The forum state’s statute of limitations for personal injury actions governs civil rights claims

under both 42 U.S.C. § 1981 and § 1983. . . . In Kansas, that is the two-year statute of limitations

in Kan. Stat. Ann. § 60–513(a).” Brown v. Unified Sch. Dist. 501, Topeka Pub. Sch., 465 F.3d

1184, 1188 (10th Cir. 2006) (citations omitted).         The same two-year statute of limitations

governs actions under 42 U.S.C. § 1985. See Alexander v. Oklahoma, 382 F.3d 1206, 1212 (10th

Cir.), rehearing denied, 391 F.3d 1155 (10th Cir. 2004), cert. denied, 544 U.S. 1044 (2005).

       While state law governs the length of the limitations period and tolling issues, “the

accrual date of a § 1983 cause of action is a question of federal law.” Wallace v. Kato, 549 U.S.

384, 388 (2007). Under federal law, the claim accrues “when the plaintiff has a complete and

present cause of action.” Id. (internal quotation marks and citation omitted). In other words, “[a]

§ 1983 action accrues when facts that would support a cause of action are or should be apparent.”

Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation marks and citation

omitted), cert. denied 549 U.S. 1059 (2006). A district court may dismiss a complaint filed by

an indigent plaintiff if it is patently clear from the allegations as tendered that the action is barred



                                                   5
           Case 5:20-cv-03194-SAC Document 9 Filed 11/04/20 Page 6 of 6




by the statute of limitations. Id. at 1258–59; see also Jones v. Bock, 549 U.S. 199, 214 (2007);

Hawkins v. Lemons, No. 09-3116-SAC, 2009 WL 2475130, at *2 (D. Kan. Aug. 12, 2009).

         Plaintiff’s Amended Complaint fails to cure the deficiencies set forth in the MOSC. The

MOSC provided that “[i]f Plaintiff does not file an amended complaint within the prescribed

time that cures all the deficiencies discussed herein, this matter will be decided based upon the

current deficient Complaint and may be dismissed without further notice for failure to state a

claim.” (Doc. 5, at 10.) The Court finds that this matter must be dismissed for failure to state a

claim. Plaintiff’s Motion for Discovery (Doc. 7) and Motion (Doc. 8) seeking discovery of

phone records are denied as moot.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS FURTHER ORDERED that Plaintiff’s Motion for Discovery (Doc. 7) and

Motion (Doc. 8) seeking discovery of phone records are denied as moot.

         IT IS SO ORDERED.

         Dated November 4, 2020, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                6
